      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                          TENNESSEE AT KNOXVILLE


 JAMES ANDERSON et al,                                                )
                                                                      )
         Plaintiffs,                                                  )
                                                                      )
 v.                                                                   )      No. 3:19-cv-00219
                                                                      )
 JACOBS ENGINEERING GROUP, INC.                                       )
                                                                      )
         Defendant.                                                   )


                              PLAINTIFFS' MOTION FOR STAY

         Come now the Plaintiffs, by and through counsel, and respectfully move the Court for a

 stay of the litigation in the above-captioned case. Plaintiffs would show the Court that this case

 has been determined to be a related case to Greg Adkisson, et al. v. Jacobs Engineering Group,

 Inc., No. 3:13-cv-505. The Court has found that these cases arise out of the same transaction or

 occurrence and involve one or more of the same parties. (See Doc. No. 7). The Adkisson case is

 still under a mediation order that has been extended to October 15, 2019. (See Doc. 479 in Ad-

 kisson). Furthermore, there is a Motion to Continue Stay in another related case pending - Allen

 v. Jacobs et al., No. 3:18-cv-153. (See Doc. 22 in Allen).

         The mutual parties continue to negotiate in the Adkisson case and would show the Court

 that a stay of the pending Anderson case would be appropriate for judicial economy and for the

 purpose of determining how to proceed once the Adkisson mediation order draws to a conclu-

 sion.




                                     !1
Case 3:19-cv-00219-TAV-HBG Document 15 Filed 08/23/19 Page 1 of 2 PageID #: 546
        WHEREFORE, the Plaintiffs herein move for an Order staying this litigation until the

 completion of Phase II of the Adkisson litigation.

        Respectfully submitted this 23d day of August, 2019.


                                                        /s/ John B. Dupree
                                                        Attorney for Plaintiffs
                                                        Market Street Law, PLLC
                                                        625 Market Street, 14th Floor
                                                        Knoxville, Tennessee 7902
                                                        (865) 245-4438




                                   CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on August 23, 2019, a copy of the foregoing was
 filed electronically. Notice of filing will be sent by operation of the Court’s electronic filing sys-
 tem to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular U. S Mail. Parties may access the filing through the Court’s electronic filing system.




                                                BY:            /s/ John B. Dupree
                                                        Attorney for Plaintiffs




                                     !2
Case 3:19-cv-00219-TAV-HBG Document 15 Filed 08/23/19 Page 2 of 2 PageID #: 547
